PER CURIAM.
Kevin J. Lamson timely appeals from a bankruptcy court1 order that denied his motion seeking sanctions against the debtor, David A. Russ, and the debtor’s attorneys, Faye Knowles and David MarshaK, under Fed. R. Bankr.P. 9011 and requesting an order directing the debtor and his attorneys to show cause why they should not be held in contempt of court, and that ordered Lamson to pay the reasonable expenses and attorney’s fees incurred by the debtor and his attorneys in opposing his motion. We affirm based on the thorough and well-reasoned opinion of the bankruptcy court. The bank*238ruptcy court’s order is based on findings of fact that are not clearly erroneous and no error of law appears. See 8th Cir. R. 47B; 8th Cir. BAP Local R. 8001A(b)(4).
Affirmed.

. The Honorable Nancy C. Dreher, United States Bankruptcy Judge for the District of Minnesota.